Citation Nr: 0101140	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to October 
1961, with additional service in the United States Naval 
Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
hearing loss and tinnitus.  In that regard, while during the 
period from 1963 to 1993, the veteran served in the United 
States Naval Reserve, pertinent evidence currently on file 
does not indicate which portions of that service constituted 
either active or inactive duty for training, a determination 
vital to the veteran's potential entitlement to compensation 
benefits.  Moreover, based upon a review of the entire 
evidence of record, it would appear that the veteran has yet 
to be afforded a VA examination (or examinations) for 
compensation purposes.

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law 
governing his potential entitlement to benefits.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096,___(2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a REMAND in this case is required not only for 
purposes of development, but for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096,___ (2000) (to be codified as amended 
at 38 U.S.C.A. §§ § 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, and in light of the aforementioned, a 
REMAND is required.  Accordingly, the case is REMANDED for 
the following:

1.  The RO should contact the 
National Personnel Records Center 
and/or the appropriate service 
department, with a request that they 
verify all periods of active and 
inactive duty for training during 
the veteran's period of service with 
the United States Naval Reserve.  
All such information, when obtained, 
should be made a part of the 
veteran's claims folder.

2.  In addition, any pertinent VA or 
other inpatient or outpatient 
treatment records, subsequent to 
January 1999, the date of the most 
recent treatment of record, should 
be obtained and incorporated in the 
veteran's claims folder.  The 
veteran should be requested to sign 
the necessary authorization for 
release of any private medical 
records to the VA.

3.  The veteran should then be 
afforded VA otologic and audiometric 
examinations in order to more 
accurately determine the exact 
nature and etiology of his claimed 
hearing loss and tinnitus.  All 
pertinent symptomatology and 
findings should be reported in 
detail.  The claims file and a 
separate copy of this REMAND must be 
made available to and reviewed by 
the examiners prior to conduction 
and completion of their 
examinations.  Following completion 
of said examinations, the examining 
otologist should specifically 
comment as to whether the veteran 
currently suffers from chronic 
hearing loss and/or tinnitus, and, 
if so, whether such disabilities as 
likely as not had their origin 
during the veteran's period of 
active service with the United 
States Navy, or, in the alternative, 
during a period of active or 
inactive duty for training with the 
United States Naval Reserve.  Once 
again, all such information and 
opinions, when obtained, should be 
made a part of the veteran's claims 
folder.

4.  The RO should then review the 
veteran's claims file and ensure 
that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with 
and satisfied.  For further guidance 
on the processing of this case in 
light of the changes in the law, the 
RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal 
guidance that is subsequently 
provided by the Department, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the benefits sought 
on appeal remain denied, the 
appellant and the appellant's 
representative should be provided 
with a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



